Name: 95/208/EC: Council Decision of 6 June 1995 amending the Protocol on the Statute of the Court of Justice of the European Community
 Type: Decision
 Subject Matter: EU institutions and European civil service;  justice;  research and intellectual property;  organisation of the legal system
 Date Published: 1995-06-15

 Avis juridique important|31995D020895/208/EC: Council Decision of 6 June 1995 amending the Protocol on the Statute of the Court of Justice of the European Community Official Journal L 131 , 15/06/1995 P. 0033 - 0033COUNCIL DECISION of 6 June 1995 amending the Protocol on the Statute of the Court of Justice of the European Community (95/208/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 168 a (2) thereof, Having regard to the request from the Court of Justice of 10 October 1994, Having regard to the opinion of the Commission of 12 April 1995, Having regard to the opinion of the European Parliament of 7 April 1995, Whereas it is necessary to amend Article 46 of the Protocol on the Statute of the Court of Justice of the European Community in order for the Rules of Procedure of the Court of First Instance to be adjusted to take account, by special rules of procedure, of the specific features of the proceedings relating to intellectual property rights which the Court of First Instance is called upon to hear, HAS DECIDED AS FOLLOWS: Article 1 Article 46 of the Protocol on the Statute of the Court of Justice of the European Community shall be replaced by the following: 'Article 46 The procedure before the Court of First Instance shall be governed by Title III of this Statute, with the exception of Article 20. Such further and more detailed provisions as may be necessary shall be laid down in the Rules of Procedure established in accordance with Article 168 a (4) of the Treaty. The Rules of Procedure may derogate from the fourth paragraph of Article 37 and from Article 38 of this Statute in order to take account of the specific features of litigation in the field of intellectual property. Notwithstanding the fourth paragraph of Article 18 of this Statute, the Advocate-General may make his reasoned submissions in writing.` Article 2 This Decision shall enter into force on 6 June 1995. Done at Luxembourg, 6 June 1995. For the Council The President M. BARNIER